Judge Birch
delivered the opinion of the court.
The judgment of this court upon the principal facts of this case,may be seen by reference to its former opinion, (10 Mo. 882.) That judgment having been properly certified to the circuit court, it became its duty, upon proper motion, to declare the law to be that the county court should classify the demand of the plaintiffs as originally prayed for$ and the proceedings of the circuit court, certified to the county court, would constitute the guide of that tribunal. The judgment of the circuit court, therefore, which dismissed the cause is reversed, and the cause remanded for the purpose of being proceeded in conformably with this opinion.